Citation Nr: 1646672	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-46 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for keloids on the scalp and chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, August 1994 to September 1994, and November 2003 to December 2004, with additional service in the Air Force Reserves through March 2008.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned at a September 2012 hearing (Travel Board hearing) in Chicago, Illinois.  A transcript of the hearing has been associated with his claims folder.

The Board notes that in a December 2014 decision, the Board denied entitlement to service connection for keloids on the scalp and chest.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a memorandum decision vacating the Board's December 2014 decision and remanding the matter for further proceedings consistent with that decision.  Mandate was issued in June 2016 and the matter was thereafter returned to the Board.  

The Board notes that in its memorandum decision, the Court instructed the Board to consider whether the Veteran intended to include the issue of entitlement to service connection for PFB as part of his claim of service connection for keloids.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, VA must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").  As will be discussed in further detail below, the Board concludes that, broadly construed and sympathetically read, the Veteran's a claim of service connection for PSB was raised as part of the claim of service connection for keloids.  Accordingly, the Board has included that matter as part of the current appeal, as reflected on the title page of this action.  

REMAND

In vacating the Board's December 2014 decision, the Court found that the Board had failed to provide an adequate statement of reasons or bases for its determination that the VA clinician who provided a May 2014 VA opinion was appropriately qualified to do so in this case.  

The Board notes that the VA clinician who provided the May 2014 negative nexus opinion is a cardiologist.  The Veteran's representative has questioned why the Veteran's skin disorder was being evaluated by a clinician who specializes in the field of cardiology, especially when the clinician who initially examined the Veteran in 2009 was in fact a dermatologist, and has argued that the VA clinician did not consider the Veteran's lay statements and did not support the opinion with an adequate rationale.  In consideration of the arguments raised to the Court, the Court stated that "[o]n remand, the Board must either adequately explain why a cardiologist was qualified to opine on a skin disorder or provide the [Veteran] with a new opinion from a qualified physician."

The Board points out that in the instant case, the Veteran's service treatment records (STRs) are incomplete, which subjects VA to a heightened duty to assist.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  Given this heightened duty, and in consideration of the Court's directives, rather than engage in a lengthy discussion of why the clinician who provided the May 2014 was qualified to render the requested opinion despite his specialty, and in an effort to avoid future remands from the Court, the Board will simply remand the matter for the Veteran to be afforded a VA examination by a dermatologist or other clinician who specializes in skin disorders.

As noted in the introduction, the Court also instructed the Board to consider the scope of the Veteran's claim.  In this regard, the Board notes that the Veteran's representative argued in his brief to the Court that VA has failed to address or adjudicate a reasonably raised claim for entitlement o service connection for PFB.

In his original application for VA disability compensation, received in October 2008, the Veteran stated that he was seeking service connection specifically for keloids of the back of the head and the chest.  That same month, the Veteran submitted a copy of an article addressing the relationship between PFB and acne keloidalis.  In November 2008, the Veteran submitted a statement wherein he reported having first noticed small stinging bumps on the back of his head while on active duty.  He stated that doctors informed him that they were shaving bumps, which would eventually go away.  The Veteran stated that he had been afflicted with keloids ever since.  Then later in support of his claim, the Veteran submitted a statement, with attached documents that he believed may help his case.  (It would appear that the letter was received by VA in June 2009.)  The documents attached consisted of an Airforce memorandum discussing management of pseudofolliculitis barbae (PFB), a chronological record of medical care, and a February 1986 treatment entry indicating that he had mild PFB legions.  (The Board notes that attached documents have been separated from the Veteran's statement in support of claim.  Unfortunately, those entries do not bear that same receipt date in the Veteran's VBMS file, but the Board trusts the accuracy of the Veteran's description of the documents referred to in his statement.)  

Then, in a prematurely filed VA Form 9, the Veteran reported that while on active duty, he suffered from PFB.  He stated his belief that the subsequent formation of keloids on the back of his head could easily have come from the frequent haircuts and shaves he had to have done during active service.  The Board also points out that, as recorded in the September 2012 hearing transcript, during the Veteran's prehearing conference, it was indicated that his claim was in fact a claim for service connection for PFB and that his keloids were a residual of or attributable to his PFB, noted in service.  At this juncture, and in consideration of the arguments made to the Court, the Board concludes that the Veteran has, in addition to pursuing a claim of service connection for keloids, raised a claim of service connection for PFB as part of the current appeal.  Accordingly, on remand, the agency of original jurisdiction must adjudicate, separate and apart from the claim of service connection for keloids, a claim of service connection for PFB.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should furnish to the Veteran a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

2.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo a VA examination, performed by a dermatologist (if available) or other physician, to determine the nature and etiology of any PFB and keloids.  All necessary tests and studies should be conducted to and the results of any such tests should be documented within the examination report.

The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must review the entire record and take a detailed history from the Veteran. Specifically, the examiner must elicit from the Veteran a full description of any skin symptomatology experienced during service and since service.  

Upon examination of the Veteran and review of the evidence of record, to include specific consideration of the Veteran's in-service diagnosis of PFB, the Veteran's lay testimony given during the September 2012 Board hearing, and the June 1988 Air Force Memorandum and in-service shaving waiver, the examiner should then provide the following opinions:

(a) does the Veteran have a current diagnosis of PFB and, if so, is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed PFB is related to service, to include PFB diagnosed in service.

(b) is it at least as likely as not that the Veteran has keloids that were incurred in or are otherwise directly attributable to service, to include the Veteran's diagnosis of PFB in service.

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for the opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  The examiner is reminded that the Veteran's STRs are incomplete and thus should not rely on the absence of documentation of diagnosis in service.  Rather, and especially in consideration of the incomplete STRS, the examiner must consider the Veteran's lay assertions regarding the onset of skin problems, as well as his reported symptomatology and treatment since service, to include his Reserve STRs showing treatment of keloids in 1996, 2001, and 2003.

4.  After undertaking any other development deemed appropriate, the AOJ should adjudicate or re-adjudicate the issues of entitlement to service connection for PFB and for keloids.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

